February 12, 2015 VIA EDGAR Ronald Winfrey Division of Corporation Finance United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re:North Texas Energy, Inc. Engineering Reserve Spreadsheet File No. 333-178251 Dear Mr. Winfrey: In your correspondence dated February 2, 2015, in comment 2(a) you requested the following: One-line recaps in spread sheet format for each of the company wells or proved undeveloped locations on the lease. Each line should include well name/location number/identifier, field name, applicable reserve category, gross reserves, net reserves, working interest, revenue interest, oil price, future net revenue, net production costs, applicable tax (production/ad valorem), net development costs, years of economic life, undiscounted future net income, and discounted (at 10%) future net income. Please include the dates of first booking and estimated first production for each proved undeveloped location, and a bottom line summation. We are submitting the spreadsheet to address comment 2(a) for your review so that we may better respond to comments 2(b), 2(c), and 2(d). Sincerely, /s/ Kevin Jones Kevin Jones, CEO North Texas Energy, Inc., 5057 Keller Springs Road, Addison, TX, 75001, (469) 718-5572 John M. Durkee, PE4915 South Newport AvenueTulsa, Okla. 74105-4619 voice 918-381-9292 fax 918-742-0624 February 12, 2015 Mr. Kevin Jones, CEO/Director North Texas Energy, Inc. 5057 Keller Springs Road, Suite 300 Addison, Texas 75001 Re:Discussion of the Spreadsheet for Revision of the Reserve Analysis for December 31, 2013 Dear Mr. Jones: The attached spreadsheet is submitted to you in partial response to Item 2a of the February 2ndLetter from Mr. Karl Hiller, Branch Chief, Division of Finance, US Securities and Exchange Commission. This spreadsheetitemizes each of the Texas Railroad Commission mandated two acre locations for leases owned by North Texas Energy indicating the well number or undrilled status of each and the reservoir factors attributed to that acreage. It does not address the economic nature of those factors. It is simply volumetric calculations for OOIP and the arbitrary 30% producable assumption. Reservoir parameters used in this calculation are derived from field studies by me, unpublished reports and published papers specific to the Minerva-Rockdale Oilfield and the Navarro (Minerva) sands within that field. The twenty feet of reservoir thickness estimated for the undrilled locations would be considered a minimum net oil sand throughout this field. The fact that a significantly thicker sand channel crosses the leases has been ignored in favor of the field wide minimum except where logs confirm thicker reservoir sands. Balch wells 11, 12 and 14 are shown as twenty feet because the wells did not log more than twenty feet of the reservoir. Drilling stopped before the sand was fully penetrated. Math models reflecting the developed-producing or undeveloped nature of the proved reserves will be prepared to indicate that portion expected to be enonomically produced based upon the price structure required and conditions in effect for the 2013 year. NORTH TEXAS ENERGY, INC. Reconciling the Various Reserve Worksheets AS OF 12-31-2013 NET RESERVE CALCULATION WORKSHEET (from an reservoir engineering perspective: Does the oil exist in the reservoir? Balch Lease 90.75 acres 45 each 2 acre locations MacGregor Lease 35 acres 17 each 2 acre locations Acreage AVERAGE RESERVOIR CONDITIONS RESERVIOR BARRELS OF OIL FORMATION VOLUME FACTOR LS. GROSS STOCK TANK BARRELS NTE NRI PDP NTE NRI BARRELS PROVED UNDEVELOPED NON-PRODUCING OOIP(bbls) 30% prod Well #/Status Gross NET Logged net sd Estimated net sd % por sw shale % pore vol (bbl) 1 plugged 2 2 20 32 20 2 inj ? 2 2 30 32 20 3 inj ? 2 2 20 32 20 4 inj ? 2 2 20 32 20 5 undrilled 2 2 20 32 20 6 inj ? 2 2 20 32 20 7 prod 2 2 20 32 20 8 prod 2 2 20 32 20 9 inj ? 2 2 20 32 20 10 prod 2 2 52 32 20 11 prod 2 2 20 32 20 12 prod 2 2 20 32 20 13 prod 2 2 60 32 20 14 prod 2 2 20 32 20 15 undrilled 2 2 20 32 20 16 undrilled 2 2 20 32 20 17 undrilled 2 2 20 32 20 18 undrilled 2 2 20 32 20 19 undrilled 2 2 20 32 20 20 undrilled 2 2 20 32 20 21 undrilled 2 2 20 32 20 22 undrilled 2 2 20 32 20 23 undrilled 2 2 20 32 20 24 undrilled 2 2 20 32 20 25 undrilled 2 2 20 32 20 26 undrilled 2 2 20 32 20 27 undrilled 2 2 20 32 20 28 undrilled 2 2 20 32 20 29 undrilled 2 2 20 32 20 30 undrilled 2 2 20 32 20 31 undrilled 2 2 20 32 20 32 undrilled 2 2 20 32 20 33 undrilled 2 2 20 32 20 34 undrilled 2 2 20 32 20 35 undrilled 2 2 20 32 20 36 undrilled 2 2 20 32 20 37 undrilled 2 2 20 32 20 38 undrilled 2 2 20 32 20 39 undrilled 2 2 20 32 20 40 undrilled 2 2 20 32 20 41 undrilled 2 2 20 32 20 42 undrilled 2 2 20 32 20 43 undrilled 2 2 20 32 20 44 undrilled 2 2 20 32 20 45 undrilled 2 2 20 32 20 1 undrilled 2 2 20 32 20 2 undrilled 2 2 20 32 20 3 prod 2 2 20 32 20 4 prod 2 2 20 32 20 5 undrilled 2 2 20 32 20 6 undrilled 2 2 20 32 20 7 undrilled 2 2 20 32 20 8 prod 2 2 20 32 20 9 undrilled 2 2 20 32 20 10 undrilled 2 2 20 32 20 11 undrilled 2 2 20 32 20 12 undrilled 2 2 20 32 20 13 undrilled 2 2 20 32 20 14 undrilled 2 2 20 32 20 15 undrilled 2 2 20 32 20 16 undrilled 2 2 20 32 20 17 undrilled 2 2 20 32 20 Acreage AVERAGE RESEROIR CONDITIONS RESERVOIR BARRELS OF OIL FORMATION VOLUME FACTOR L.S. GROSS STOCK TANK BARRELS NTE NRI PDP NTE NRI BARRELS PROVED UNDEVELOPED NON-PRODUCING Well # / Status Gross NET Logged net sd Estimated net sd % por sw shale % pore vol (bbl) OOIP(bbls) 30% prod TOTAL CALCULATED ORIGINAL PRODUCIBLE OIL 3,336,733 Formation volume factor Total Stock Tank Barrels TOTAL PROVED NTE NRI BARRELS
